                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DONNA FAMIGHETTI,

             Plaintiff,

v.                                             Case No. 2:20-cv-382-JLB-NPM

TERRACE VII AT HERITAGE COVE
ASSOCIATION, INC.,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 29.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk is DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on July 14, 2021.
